     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 1 of 20 PageID 1



1                  IN THE UNITED STATES DISTRICT COURT
2
                   FOR THE MIDDLE DISTRICT OF FLORIDA
3

4                                TAMPA DIVISION

5

6
      HUDDLESTON, JIMMY R.                      Case No.:
7
                                                COMPLAINT FOR EQUITABLE
8
                                                DAMAGES, PUNITIVE DAMAGES
9                Plaintiff,                     FOR VIOLATION OF THE
                                                AMERICANS WITH
10         v.                                   DISABILITIES ACT

11    HILLSBOROUGH COUNTY PUBLIC
      SCHOOLS; YOUMANS, JUSTIN                  JURY TRIAL DEMANDED
12
      (INDIVIDUAL-SITE ADMINISTRATOR)
13

14               Defendants.                    Judge:

15

16

17

18

19
        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
20
                               TABLE OF CONTENTS
21

22   TABLE OF CONTENTS ….……….…….………...……….…….……….……… 1
23
     TABLE OF AUTHORITIES……….…………..….......….……….….……….… 2
24

25
     FACTUAL INFORMATION ON PLAINTIFFS’ DISABILITY .……..……… 4

26

27                                      PG. 1

28       COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                            INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 2 of 20 PageID 2



1    FACTUAL INFORMATION ON DEFENDANT’S …………………………….. 5
2
     NATURE OF ACTION …..………….……….……...……………………….….…. 5
3

4    JURISDICTION AND PARTIES         .…...…….....…...……….………………..… 8

5
     FACTUAL ACCUSATIONS …..……...……..…….…………………………....…. 8
6
     CAUSE OF ACTION ……………………………………………………………..…. 9
7

8    JURY DEMAND …….……………..…...……………...……...…………...……… 13
9
     PRAYER FOR RELIEF…….………..………….……...…........…………………. 13
10
     EXHIBIT A; PLAINTIFF & SERVICE ANIMAL PROOF …….….…………. 16
11

12   EXHIBIT B; HEALTHCARE PROVIDER LETTERS …….…..….…..…...…. 18
13
     EXHIBIT C; VETERANS AFFAIRS DISABILITY RATING ...….……….…. 20
14

15
                           TABLE OF AUTHORITIES

16       1. JURISDICTION TO HEAR THIS CASE
17
               a) 28 U.S.C. §1391
18

19             b) Dispute involves Federal ADA Law [Per 1(a)]

20             c) Dispute involves a right in the United States Constitution
21
                  [Per 1(a)]
22

23       2. CAUSE OF ACTION: DISCRIMINATION ON THE BASIS OF
24
            DISABILITY BY PUBLIC ACCOMMODATIONS
25
               a) Department of Justice: 28 CFR Part 36
26

27                                      PG. 2

28       COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                            INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 3 of 20 PageID 3



1              b) Americans with Disabilities Act of 1990, § 301
2
               c) 42 U.S.C. § 12181
3

4              d) 28 CFR § 35.136(f)

5
               e) 28 CFR § 35.136(a)(1)(i)
6
               f) 28 CFR § 35.136(b)(1)(i)(ii)
7

8        3. CAUSE OF ACTION: CIVIL RIGHTS: DISCRIMINATION BY
9
            REASON OF HANDICAP, DISABILITY, OR ILLNESS
10
               a) 28 CFR § 36.104
11

12             b) 42 U.S.C. § 12132.
13
               c) 42 U.S.C. § 12181
14

15
               d) CAUSE OF ACTION: ACCOMMODATIONS IN GENERAL

16             e) C.F.R. § 35.104
17
               f) 42 U.S.C. § 12132.
18

19             g) Americans with Disabilities Act of 1990, § 301

20             h) CAUSE OF ACTION: DISCRIMINATION IN GENERAL
21
               i) C.F.R. § 35.104 and § 36.104
22

23             j) 42 U.S.C. § 12132.
24
               k) Americans with Disabilities Act of 1990, § 301
25
               l) 42 U.S.C. § 12181
26

27                                       PG. 3

28       COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                            INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 4 of 20 PageID 4



1        4. ENITLEMENT TO PUNITIVE DAMAGES
2
               a) 42 U.S.C.A. § 1981a(a)(1)
3

4              b) 42 U.S.C.A. § 1981a(b)(2)

5
               c) Americans with Disabilities Act of 1990 § 2 et seq
6
               d) 42 U.S.C.A. § 12101 et seq
7

8              e) Pennsylvania Rd. Co. v. Transport Workers Union, 278 F.2d
9
                  693, 694 (3d Cir. 1960)
10
               f) Arvida Corp. v. Sugarman, 259 F.2d 428, 429 (2d Cir. 1958)
11

12             g) Lummus Co. v. Commonwealth Oil Ref. Co., Inc., 297 F.2d 80,
13
                  83 (2d Cir. 1961), cert. denied, 368 U.S. 986 (1962)
14

15
               h) Matter of Vuitton et Fils S.A., 606 F.2d 1 (2d Cir.1979)

16             i) Vuitton v. White, 945 F.2d 569 (3d Cir.1991)
17
               j) Pacific Mut. Life Ins. Co. v Haslip (1991) 499 US 1, 22, 113 L
18

19                Ed 2d 1, 22, 111 S Ct 1032

20        FACTUAL INFORMATION ON PLAINTIFFS’ DISABILITY
21
         1. Plaintiff has a 30% disability rating from the Department of
22

23          Veterans Affairs [EXHIBIT C].
24

25

26

27                                      PG. 4

28       COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                            INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 5 of 20 PageID 5



1        2. Plaintiff obtained, prior to the event on 10 August 202, a service
2
            animal recommendation from his Primary Psychologist at James A.
3

4           Haley Veterans Hospital.

5
         3. Plaintiff obtained, prior to the event on 10 August 2021, a 3rd
6
            party/independent review of Plaintiff’s diagnosis and need for a
7

8           service animal.
9
         4. Plaintiff obtained, prior to the event of 10 August 2021, an approval
10
            from Plaintiffs primary resident leasing’s 3rd party animal
11

12          compliance department, for a service animal.
13
                FACTUAL INFORMATION ON DEFENDANT’S
14

15
         1. Rampello K-8 Downtown Partnership Magnet School is a part of the

16          Hillsborough County Public School system.
17
         2. Rampello K-8 Downtown Partnership Magnet School is located at
18

19          802 East Washington Street, Tampa, Florida 33602

20       3. Justin Youmans is the Site Administrator and Principal of Rampello
21
            K-8 Downton Partnership Magnet School.
22

23                            NATURE OF ACTION
24

25

26

27                                      PG. 5

28       COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                            INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 6 of 20 PageID 6



1           This is an action under the American with Disabilities Act. Title
2
      III, which makes it clear that service animals are allowed in facilities
3

4     that require public accommodations.

5
            Under Title III, a service animal must be allowed to accompany the
6

7
      handler to any place in the building or facility where members of the

8     public, program participants, customers, or clients are allowed. When a
9
      person with a service animal enters a public facility or place of public
10

11    accommodation, the person cannot be asked about the nature or extent of

12
      his disability or denied service based upon bringing a service animal in.
13

14
            Plaintiff was denied access and services based solely upon brining

15    a service animal onto the property by Mr. Justin Youmans, even after
16
      being instructed that the animal was a service animal; the animal was
17

18    marked as such. When trying to explain to Mr. Youman about ADA law,

19    Mr. Youmans said the dog was not allowed as “some of his teachers and
20
      faculty may be afraid of dogs.”
21

22          Mr. Youmans action were not only in violation of ADA law but
23
      directly violated Hillsborough County Public Schools policies. Section
24

25    8000, specifically 8390 ANIMALS ON DISTRIC PROPERTY:

26

27                                       PG. 6

28       COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                            INJUNCTIVE RELIEF
      Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 7 of 20 PageID 7



1             https://web.hillsboroughschools.org/policymanual/detail/485
2
                 A. "Animal" shall be held to include any non-human creature.
3

4                B. "Service animal," pursuant to 28 C.F.R. §35.104, "means any
5
                    dog or miniature horse that is individually trained to do
6

7
                    work or perform tasks for the benefit of an individual with a

8                   disability, including a physical, sensory, psychiatric,
9
                    intellectual, or other mental disability.
10

11               C. Service Animals for Parents, Vendors, Visitors, and Others:

12
                 “Individuals with disabilities who are accompanied by their
13

14
     service animals are permitted access to all areas of the District's facilities

15   where members of the public, as participants in services, programs or
16
     activities, as vendors, or as invitees, are permitted to go. Individuals who
17

18   will access any area of the District’s facilities with their service animals

19   should notify the Principal or Department Director that their service animal
20
     will accompany them during their visit.” Mr. Youmans was present at the
21

22   entrance and was notified the dog was a service animal at that time.
23
                 “An individual with a disability who attends a school event will
24

25   be permitted to be accompanied by his/her service animal in accordance

26

27                                          PG. 7

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
      Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 8 of 20 PageID 8



1    with Policy 9160 Public Attendance at School Events. If the individual with
2
     a disability will attend a regularly scheduled series of events with his/her
3

4    service animal, the individual with disabilities will be required to provide a

5
     current satisfactory health certificate or report of examination from a
6
     veterinarian for the animal, which is required for all animals by this
7

8    policy.”
9
                             JURISDICTION & PARTIES
10
           Defendants HILLSBOROUGH COUNTY PUBLIC SCHOOL SYSTEM
11

12   and Justin Youmans are located in Hillsborough County where the incident
13
     took place, which is located in FLORIDA’S MIDDLE DISTRICT, specifically
14

15
     802 East Washington Street Tampa, Florida 33602. Plaintiff is a resident of

16   Hillsborough County, specifically 1220 E. Cumberland Ave. Ste 101 Tampa,
17
     Florida 33602.
18

19                            FACTUAL ALLEGATIONS

20         On 10 August 2021, Plaintiff was denied access to Sam Rampello
21
     Elementary to accompany his minor child to her class on her first day of
22

23   school.
24
           Upon entering through the main gates, Mr. Justin Youmans said no
25
     dogs were allowed. Plaintiff notified Mr. Youmans that the dog was a service
26

27                                         PG. 8

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
      Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 9 of 20 PageID 9



1    animal, who was also properly marked as a service animal, and Mr. Youman
2
     replied that “he did not care” and that “some of his teachers and faculty may
3

4    be afraid of dogs.” Mr. Youman went on to be very derogatory and dismissive

5
     by saying “Nice first day of school, huh,” at least 3 times.
6
           Plaintiff asked for his card, he remarked with his name and email
7

8    address and made a crude statement that “I have reached out to him before.”
9
           Plaintiff left without incident but was publicly embarrassed not only in
10
     front of his child who ran over to give him a hug, visibly upset, but also in
11

12   front of other parents dropping off their children. Mr. Youmans actions were
13
     nothing less than public shaming someone for a disability while not only
14

15
     violating ADA law but his own policy manual [8390 - Animals on District

16   Property].
17
                                  CAUSE OF ACTION
18

19                            FIRST CAUSE OF ACTION

20        Discrimination on the Basis of Disability by Public Accommodations
21
           On 10 August 2021, Plaintiff was denied access to Sam Rampello
22

23   School solely on the basis of having a service animal with him.
24
           Understanding Federal ADA exclusion criteria, the Plaintiffs service
25
     animal was not out of control and the animal is housebroken. There were no
26

27                                          PG. 9

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 10 of 20 PageID 10



1    incidences of the animal losing its bowels or bladder at the Defendants
2
     location. The Plaintiff does not bring the dog on a regular basis, so there was
3

4    no obligation to have the animals health records on file with the school, and

5
     the Principal/Site Administrator, Justin Youmans, was notified, in person the
6
     dog was a service animal.
7

8          Preemptively, the Plaintiff rejects Defendant possible argument that
9
     Plaintiff has no standing because this “entire lawsuit is a sham.” (42 U.S.C. §
10
     12101(a)(6)) Defendant bases this argument on video evidence that can be
11

12   made available upon discovery, there was a Tampa Police officer present, and
13
     multiple witnesses that can be subpoenaed for a deposition. Anderson v.
14

15
     Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202

16   (1986) (“credibility determinations, the weighing of evidence and the drawing
17
     of legitimate inferences from the facts are jury functions.”); Rollins v.
18

19   TechSouth, Inc., 833 F.2d 1525, 1531 (11th Cir.1987) (on a summary

20   judgment motion, the court may not weigh the credibility of the
21
     parties); Delvalle v. Sanchez, 170 F.Supp.2d 1254, 1279 n. 27
22

23   (S.D.Fla.2001) (credibility determinations are improper for a judge to make
24
     when considering evidence on a motion for summary judgment).
25
                            SECOND CAUSE OF ACTION
26

27                                         PG. 10

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 11 of 20 PageID 11



1      Civil Rights: Discrimination by Reason of Handicap, Disability, or Illness
2

3          Defendants failed to make a reasonable accommodation by allowing
4
     Plaintiff to walk his daughter to her classroom on her first day. Standing for
5

6    this Action is the injury of public humiliation, violation of Title III of the

7    Americans with Disabilities Act, which was a direct result of the Defendant’s
8
     actions, and a favorable ruling will be necessary to correct the Defendant’s
9

10   blatant disregard for Federal Law and his employers Policy Manual.
11

12                            THIRD CAUSE OF ACTION
13
                               Accommodations in General
14
     Failure of the Defendant’s affirmative obligation to make reasonable
15

16   accommodations for disabled individuals. Defendants made no reasonable
17
     accommodation but instead made up an excuse about his staff “might” be
18
     afraid of dogs and then made snide remarks about it being the first day of
19

20   school. This is also a violation of the Plaintiffs 14th Amendment rights which
21
     protects citizens and gives equal protections of the laws. As the Plaintiffs
22

23
     Civil Rights and Equal Protection are in question here, the 14th Amendment

24   gives equal protection by the laws not only of the United States but that of
25
     the State of Florida.
26

27                                          PG. 11

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 12 of 20 PageID 12



1                           FOURTH CAUSE OF ACTION
2
                                Discrimination in General
3

4          Defendant discriminated Plaintiff based upon him having a service

5
     animal and did not allow him access to the school based solely on this fact.
6
                                PUNITIVE DAMAGES
7

8          The conduct of Defendants described above is egregious. Defendants’
9
     conduct demonstrates a reckless disregard for Federal ADA law, the policies
10
     of Hillsborough County Public Schools and a conscious disregard for people
11

12   with disabilities. The acts and omissions described above were willful and
13
     performed with actual or implied malice by making up a lie on why he could
14

15
     violate policy and Federal Law.

16         Punitive and exemplary damages are therefore appropriate and should
17
     be imposed in this instance. “Malice”, as it pertains to punitive damages for
18

19   violation of the ADA means an intent to harm. 42 U.S.C.A.

20   §§981a(a)(2), 1981a(b)(1); Americans with Disabilities Act of 1990 § 2 et
21
     seq., 42 U.S.C.A. § 12101 et seq. Mr. Youmans, as the Principal and Site
22

23   Administrator should know what his districts policies are and what the ADA
24
     law is. There is no excuse for this, except for a malicious action as he stated
25
     “you’ve reached out before.”
26

27                                         PG. 12

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 13 of 20 PageID 13



1                Plaintiff understands that a Defendant's negligence toward the
2
     Plaintiff's civil rights is not enough to sustain an punitive damages for
3

4    violation of those rights; instead, the warranting punitive damages is one

5
     where the defendant acts in the face of a perceived risk that its actions will
6
     violate federal law. 42 U.S.C.A. §§ 1981a(a)(2), 1981a(b)(1). Plaintiff made
7

8    several attempts to educate Defendant on his actions but Defendant Mr.
9
     Youmans refused to listen and made up a lie that violated his own policies he
10
     is bound by.
11

12         In Pacific Mut. Life Ins. Co. v Haslip (1991) 499 US 1, 22, 113 L Ed 2d
13
     1, 22, 111 S Ct 1032, the U.S. Supreme Court found that punitive damages of
14

15
     four times the amount of actual damages were within reason.

16                                   JURY DEMAND
17
           Plaintiff requests a jury trial for all issues triable by a jury if a
18

19   reasonable settlement is not met.

20                               PRAYER FOR RELIEF
21
     WHEREFORE, Plaintiff respectfully prays for a judgment against
22

23   Defendants as follows:
24
           1. Require all Sam Rampello staff to immediately undergo Department
25
              of Justice approved ADA training, that training certificates are
26

27                                          PG. 13

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 14 of 20 PageID 14



1            placed into each Defendant’s employee files, and all employees of
2
             Hillsborough County Public School employees.
3

4         2. Compel Defendant’s to immediately, and conspicuously, post all

5
             appropriate ADA service animal laws in the front of all main
6
             entrances and train all employees on DOJ approved ADA
7

8            compliance law, and that training be placed in the employee’s
9
             training “folder” (electronic or physical) until case resolution, under
10
             42 U.S.C. § 12206.
11

12        3. Compensatory damages according to proof at trial, or summary
13
             judgement, in the amount of $22,500.00..
14

15
          4. Justin Youmans, $2,500.00 as an individual.

16        5. Attorneys’ fees for this lawsuit if retained at Jury Trial.
17
          6. If mediation or arbitration is required, Defendant pays all associated
18

19           fees.

20        7. Punitive damages in the amount of 4 times that of awarded damages
21
             or as the jury and/or court deems appropriate.
22

23        8. $500.00 donation, to James A Haley’s Veteran Hospital, Prosthetic
24
             Department, to be allocated to Service Animal Supplies.
25

26

27                                        PG. 14

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 15 of 20 PageID 15



1         9. All Court, Procedural, Filing Costs and any other relief as the court
2
             deems appropriate.
3

4

5
     RESPECTFULLY SUBMITTED this 10th Day of August 2021
6

7

8                                       Very Respectfully Submitted (V/R)
9
                                        HUDDLESTON, JIMMY R. [PRO SE]
10
                                        By: s/ J.R. Huddleston J.M.
11

12                                      Jimmy Huddleston
13
                                        1220 E. Cumberland Ave
14

15
                                        Ste 101

16                                      Tampa, FL 33602
17
                                     EXHIBIT A
18

19

20

21

22

23

24

25

26

27                                       PG. 15

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 16 of 20 PageID 16



1                           HIPAA WAIVED ON ALL EXHIBITS

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                      PG. 16

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 17 of 20 PageID 17



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                      PG. 17

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 18 of 20 PageID 18



1                      EXHIBIT E-HEALTHCARE PROVIDER LETTERS

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                      PG. 18

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 19 of 20 PageID 19



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                      PG. 19

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
     Case 8:21-cv-01903-WFJ-SPF Document 1 Filed 08/10/21 Page 20 of 20 PageID 20



1            EXHIBIT C-DEPARTMENT OF VETERANS AFFAIRS DISABILITY RAITING

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                      PG. 20

28         COMPLAINT FOR EQUITABLE &, PUNITIVE DAMAGES; REQUEST FOR
                              INJUNCTIVE RELIEF
